DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/19 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Jacofsky [US 2014/0188195].
As to claim 1, Jacofsky discloses a reactive gas application apparatus [310, figure 3] comprising: a plasma generating unit [320], a nozzle for discharging a reactive gas activated by plasma generated in the plasma generation unit [left side in figure 3], and a light source unit for emitting light toward a position ahead of a tip of the nozzle [530, figure 3].
As to claim 2, Jacofsky discloses the reactive gas application apparatus according to claim 1, which further comprises a control unit for synchronizing plasma generation in the plasma generation unit and light emission in the light source unit [see paragraph 35, note that Jacofsky describes using the lights to show an operator the proper distance for application of the plasma, which would thus synchronize the 
As to claim 3, Jacofsky discloses the reactive gas application apparatus according to claim 1, wherein the light source unit emits light having a focal point [D!, D2, D3, figure 6].
As to claim 4, Jacofsky discloses the reactive gas application apparatus of claim 1, wherein the light source unit comprises a light emitter and a condenser lens positioned in a light emission direction of the light emitter [see paragraph 41, figure 8].
As to claim 5, Jacofsky discloses the reactive gas application apparatus of claim 1, which has two or more light source units [630, figure 6].
As to claim 6, Jacofsky discloses wherein the two or more light source units emit respectively different colored lights, and the different colored lights overlap at a predetermined position [see paragraph 37].
As to claim 7, Jacofsky discloses the reactive gas application apparatus of claim 1, which is a medical therapeutic apparatus [see paragraph 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nettesheim [see PTO-892 for reference numbers], Koo, Watson, and Varghese disclose the use of a plasma generating unit with a nozzle. Swift and Silver teach the use of light sources to illuminate the end of nozzles in medical apparatuses. Dotan, Yamanaka, and Yilidrum teaches plasma generators with similar light sources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875